 



Exhibit 10.1
Baldwin Technology Company, Inc.
2 Trap Falls Road, Suite 402
P.O. Box 901
Shelton, CT 06484-0941
Tel: 203 402-1000
Fax: 203 402-5500
June 19, 2007
Mr. Karl Stephan Puehringer
51 Phillips Lane
Darien, CT 06820
Dear Mr. Puehringer:
     This Agreement sets forth the terms of your employment with Baldwin
Technology Company, Inc., a Delaware corporation (the “Company”). It supersedes
our agreement dated August 17, 2005, which was effective as of July 1, 2005 and
amended on November 14, 2005, and is effective as of June 30, 2007. If not
extended or if sooner terminated, this Agreement shall expire on June 30, 2012.
     1. DUTIES. During the term of your employment hereunder, you shall be
employed as the President and Chief Executive Officer (CEO) of the Company, and
you shall direct and manage the business, affairs, and property of the Company
subject to the direction of the Board of Directors of the Company (the “Board of
Directors”).
     2. COMPENSATION. As compensation for your services during the term of your
employment hereunder:
          A. Salary. You shall be paid a salary at the annual rate of four
hundred thousand dollars ($400,000) (hereinafter referred to as your “base
salary”), payable in appropriate installments to conform with regular payroll
dates for salaried personnel of the Company.

 



--------------------------------------------------------------------------------



 



          B. Reviews and Adjustments. On or about July 1, 2007 and each
succeeding July 1 during the term of your employment hereunder, your performance
shall be reviewed by the Independent Directors of the Board of Directors (as the
term “Independent Directors” is defined in the Company’s Statement of Principles
prepared for the Board of Directors), and your attainment of mutually
agreed-upon objectives evaluated. Your base salary for the ensuing twelve
(12) months commencing on each such July 1 may be adjusted, subject to approval
by the Independent Directors, in accordance with your level of performance. In
no case, however, will any such adjustment to your base salary ever be a
negative amount unless you expressly agree to such a reduction.
          C. Incentive Compensation. During the term of your employment
hereunder, and at such other times subsequent thereto as are otherwise set forth
herein, you shall annually be eligible for receiving, effective with the fiscal
year ending June 30, 2007, incentive compensation, which incentive compensation
shall be determined and paid in accordance with the terms of the Company’s
Management Incentive Compensation Plan (MICP) as in effect at that time.
          D. Deferred Compensation. You shall be paid, at such times as are set
forth in this Agreement, deferred compensation based upon an amount equal to
thirty percent (30%) of your Final Average Pay (the “Deferred Compensation”).
For purposes of this Agreement, the term “Final Average Pay” shall mean an
amount equal to (i) the total of (a) the sum of the base salary paid to you with
respect to each of the two (2) fiscal years ending immediately preceding the
fiscal year in which you became entitled to the Deferred Compensation, plus
(b) the base salary payable to you at the time that you separated from the
Company (annualized to twelve (12) months), (ii) divided by three (3). Such
thirty percent (30%) of your Final Average Pay, when calculated, shall then be
restated to a monthly amount by dividing such amount by twelve





--------------------------------------------------------------------------------



 



(12) (the “Monthly Amount”), and the Monthly Amount shall be paid monthly to you
or to your beneficiary or beneficiaries designated by you in writing to the
Company, or, if none is so designated, to your estate (such person or persons
being referred to herein as the “Beneficiary”), beginning on the day set forth
in this Agreement, for a period (except as otherwise provided in this Agreement)
of one hundred eighty (180) months. In this regard, if you die after the date on
which you first become entitled to payment of the Deferred Compensation, whether
or not the first payment of the Monthly Amount has been paid, and prior to the
payment of the Monthly Amount for one hundred eighty (180) months, the Monthly
Amount shall be paid monthly for the balance of such one hundred eighty (180)
month period to the Beneficiary. As of November 1, 2006 the amount of your
Deferred Compensation had vested to the extent of one hundred percent (100%) so
that the full amount of the Deferred Compensation shall be due and payable to
you in the instances set forth elsewhere in this Agreement.
          E. Social Security. The Company has purchased a German
government-approved private pension insurance policy at a cost of approximately
1,000 Euros per month on behalf of you, as the President and Chief Executive
Officer of the Company, to remain in effect until the first to occur of (i) your
return to Germany, either with the Company or another employer, (ii) your having
remained in the United States for ten years (whereupon you will become eligible
for the U.S. Social Security plan), or (iii) the date you terminate employment
with the Company.
     3. INSURANCE. During the term of your employment hereunder, the Company,
subject to your insurability, shall (A) pay the premiums on a contract or
contracts of life insurance on your life providing for an aggregate death
benefit of two million dollars ($2,000,000), which contract or contracts will be
owned by you, your spouse or such other party as may be designated by you; and
(B) purchase key person term life insurance on your life in the





--------------------------------------------------------------------------------



 



aggregate amount of two million dollars ($2,000,000), which contract or
contracts will be owned by the Company.
     4. REIMBURSEMENT OF EXPENSES. In addition to the compensation provided for
herein, the Company shall reimburse to you during the term of this Agreement, in
accordance with the policies of the Company as in effect at the time, for all
reasonable expenses incurred by you in connection with the business of the
Company, and its Subsidiaries (as the term “Subsidiaries” is defined in
Paragraph 5C hereof), including but not limited to business-class travel,
reasonable accommodations, and entertainment, subject to documentation in
accordance with the Company’s policy, during the term of your employment
hereunder. In this connection, it is understood that certain business of the
Company will require the presence of your spouse, and this Paragraph 5 applies
as well to such expenses relating to her. All such reimbursements shall be made
in accordance with the Company’s general policies for reimbursement of expenses,
but in no event later than the end of the calendar year following the calendar
year in which such expenses were incurred.
     5. EXTENT OF SERVICES.
          A. In General. During the term of your employment hereunder you shall
devote your best and full-time efforts to the business and affairs of the
Company.
          B. Limitation on Other Services. During the term of your employment
hereunder, you shall not undertake employment with, or participate in, the
conduct of the business affairs of, any other person, corporation, or entity,
except at the direction or with written approval of the Board of Directors.
          C. Personal Investments. Nothing herein shall preclude you from
having, making, or managing personal investments which do not involve your
active participation in the affairs of the entities in which you so invest, but,
unless approved in writing by the Board of





--------------------------------------------------------------------------------



 




Directors, during the term of your employment hereunder, you shall not have more
than a one percent (1%) ownership interest in any entity which is directly
competitive with any business conducted by the Company at that time. The phrase
“conducted by the Company” as used in this Paragraph 5C and in Paragraph 12
hereof shall mean the business conducted by the Company, by any corporation in
which the Company owns fifty percent (50%) or more of the stock (either voting
or non-voting), or by any other entity in which the Company owns fifty percent
(50%) or more of the equity interests (either voting or non-voting)
(collectively “Subsidiaries,” individually a “Subsidiary”).
     6. LOCATION. Your duties hereunder shall be performed for the Company
worldwide, with particular emphasis in the Company’s office in Shelton,
Connecticut.
     7. VACATION; OTHER BENEFITS.
          A. Vacation. During the term of your employment hereunder, you shall
be entitled to a vacation or vacations, with pay, in accordance with the
Company’s vacation policy as in effect at the time. Your yearly vacation accrual
will be thirty (30) working days of annual vacation per year in year one and all
subsequent years. You may accumulate up to fifteen (15) weeks vacation, but not
more than four (4) weeks from any single prior year. Any such accumulated
vacation may be used in any subsequent year or years (but no more than three
(3) weeks of such accumulated vacation in any one year) in addition to the
vacation to which you are entitled for each such year.
          B. The Company’s Benefit Plans. During the term of your employment
hereunder, you shall be eligible for inclusion, to the extent permitted by law,
as a full-time employee of the Company, in any and all (i) pension, profit
sharing, savings, and other retirement plans and programs as in effect at the
time, (ii) life and health (medical, dental, hospitalization, short-term and
long-term disability) insurance plans and programs as in effect at





--------------------------------------------------------------------------------



 




the time, (iii) equity award plans and programs as in effect at the time,
(iv) accidental death and dismemberment protection plans and programs as in
effect at the time, (v) travel accident insurance plans and programs as in
effect at the time, and (vi) other plans and programs at the time sponsored by
the Company or any Subsidiary for employees or executives generally as in effect
at the time, including any and all plans and programs that supplement any or all
of the foregoing types of plans or programs.
          C. Automobile. During the term of your employment hereunder, the
Company shall provide an automobile for your use pursuant to the Company’s
written policy on company autos as in effect at that time. Maintenance,
insurance and fuel costs will be paid by the Company. Audi A-6, BMW Series 500
or equivalent automobile will be provided.
          D. Club and Professional Services. During your employment hereunder
(i) the Company will reimburse you for the payment of annual dues, not in excess
of five thousand dollars ($5,000) per calendar year for your membership at a
social club of your choice, and (ii) the Company shall reimburse you, upon
submission by you to the Company of statements for services of any person or
persons of your choice that you have paid to advise you with regard to
financial, investment, and tax matters; provided, however, that reimbursement
for such payments shall not exceed fifteen thousand dollars ($15,000) per
calendar year beginning with calendar year beginning 2007. All such
reimbursements shall be made in accordance with the Company’s general policies
for reimbursement of expenses, but in no event later than the last day of the
calendar year following the calendar year in which such expenses were incurred.
The amount of expenses eligible for reimbursement in one calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year.
     8. TERMINATION OF EMPLOYMENT. For purposes of this Agreement, termination
of employment (including retirement) shall mean a separation from service from
the





--------------------------------------------------------------------------------



 



Company and any affiliates of the Company, as “separation from service” is
defined under Section 409A of the Internal Revenue Code, as amended, and the
regulations promulgated thereunder (collectively the “Code”). In the event your
employment is terminated for any reason set forth in this Paragraph 8, the
Company shall pay to you or your legal representative, estate or heirs, as the
case may be, the following amounts, which are in addition to the amounts
stipulated under any subparagraph of this Paragraph 8:
     (i) A single lump sum payment, no later than the last day of your
employment, of:
     (a) Any accrued but unpaid salary set forth in Paragraph 2A hereof (as
adjusted by Paragraph 2B hereof), including salary in respect of any accrued and
accumulated vacation, due to you at the date of such termination; and
     (b) Any amounts owing, but not yet paid, pursuant to Paragraph 4 hereof.
     (ii) A single lump sum payment of any accrued but unpaid incentive
compensation set forth in Paragraph 2C hereof due to you at the date of such
termination for the fiscal year ending on or immediately prior to the date of
such termination, which incentive compensation shall be paid within the time
period specified under the terms of the Management Incentive Compensation Plan.
          A. Termination by the Company Without Cause. The Company may, without
cause, terminate your employment hereunder at any time upon ten (10) or more
days written notice to you. In the event your employment is terminated under
this Paragraph 8A, the Company shall pay to you the following:
     (i) A single lump sum payment of two and nine-tenths times (2.9x) your then
current annual base salary set forth in Paragraph 2A hereof (as adjusted by
Paragraph 2B





--------------------------------------------------------------------------------



 



hereof), with payment to be made on the first day of the seventh (7th) full
calendar month immediately succeeding the month in which the last day of your
employment occurs;
     (ii) A single lump sum payment of any incentive compensation set forth in
Paragraph 2C hereof earned in the fiscal year of the termination of your
employment, which incentive compensation shall be determined on the basis of the
Company’s operations through June 30 of such fiscal year, and shall be pro-rated
through the last day of your employment and shall be paid within the time period
specified under the terms of the Management Incentive Compensation Plan;
     (iii) The Deferred Compensation set forth in Paragraph 2D hereof with
payment of the Monthly Amount delayed until the first day of the seventh (7th)
full calendar month immediately succeeding the month in which the last day of
your employment occurs. However, the first such payment will include the
aggregate of the Monthly Amounts that would have been made during the interim
period, and, therefore, will be equal to seven (7) times the Monthly Amount, and
such payment shall reduce the number of overall payments due under Paragraph 2D
hereof by seven (7). Payments under this Paragraph 8A(iii) shall be made on the
first day of each respective calendar month;
     (iv) Continuation of medical benefits for the period you are entitled to
COBRA continuation coverage under Section 4980B of the Code. The Company shall
reimburse you for eighty percent (80%) of any premiums paid by you for such
continuation. Provided, however, no such reimbursement hereunder shall be made
for continuation coverage extending beyond the earlier of (1) the last day of
the second calendar year following the calendar year in which your employment is
terminated or (2) the period for which you are entitled to continuation coverage
under Section 4980B of





--------------------------------------------------------------------------------



 



the Code, and all such reimbursements shall be made in accordance with the
Company’s general policies for reimbursement of expenses, but in no event later
than the last day of the third calendar year following the calendar year in
which your employment is terminated; and
     (v) Reasonable executive outplacement services for a period of six
(6) months, immediately following your termination. Payment of such outplacement
services shall be made no later than the last day of the third calendar year
following the calendar year in which your employment is terminated.
The Company shall have no further obligations to you under this Agreement and
you shall have no further obligations to the Company under this Agreement except
as provided in Paragraph 11 and Paragraph 12 hereof:
          B. Termination by the Company With Cause. The Company may for cause
terminate your employment hereunder at any time by written notice to you. In the
event your employment is terminated under this Paragraph 8B, you shall not be
entitled to any incentive compensation set forth in Paragraph 2C hereof for the
fiscal year in which such termination or resignation occurs, but the Company
shall pay to you the Deferred Compensation set forth in Paragraph 2D hereof,
with payment of the Monthly Amount delayed until the first day of the seventh
(7th) full calendar month immediately succeeding the month in which the last day
of your employment occurs. However, the first such payment will include the
aggregate of the Monthly Amounts that would have been made during the interim
period, and, therefore, will be equal to seven (7) times the Monthly Amount, and
such payment shall reduce the number of overall payments due under Paragraph 2D
hereof by seven (7). Payments under this Paragraph 8B shall be made on the first
day of each respective calendar month. The Company shall have no further
obligations to you under this Agreement and you shall have no further
obligations to





--------------------------------------------------------------------------------



 



the Company under this Agreement except as provided in Paragraph 11 and
Paragraph 12 hereof. For purposes of this Agreement, the term “cause” shall mean
(i) a failure by you to remedy, within ten (10) days of the Company’s written
notice to you, either (a) a continuing neglect in the performance of your duties
under this Agreement, or (b) any action taken by you that seriously prejudices
the interests of the Company, or (ii) your conviction of a felony.
          C. Termination by Mutual Consent. You may terminate your employment
hereunder at any time with the written consent of the Company. In the event your
employment is terminated pursuant to this Paragraph 8C, the Company shall pay to
you the following:
     (i) A single lump sum payment, of any incentive compensation set forth in
Paragraph 2C hereof earned in the fiscal year of the termination of your
employment, which incentive compensation shall be determined on the basis of the
Company’s operations through June 30 of such fiscal year, shall be pro-rated
through the last day of your employment, and shall be paid within the time
period specified under the terms of the Management Incentive Compensation Plan;
and
     (ii) The Deferred Compensation as set forth in Paragraph 2D hereof with
payment of the Monthly Amount delayed until the first day of the seventh (7th)
full calendar month immediately succeeding the month in which the last day of
your employment occurs. However, the first such payment will include the
aggregate of the Monthly Amounts that would have been made during the interim
period, and, therefore, will be equal to seven (7) times the Monthly Amount, and
such payment shall reduce the number of overall payments due under Paragraph 2D
hereof by seven (7). Payments under this Paragraph 8C(ii) shall be made on the
first day of each respective calendar month.





--------------------------------------------------------------------------------



 



     The Company shall have no further obligations to you under this Agreement
and you shall have no further obligations to the Company under this Agreement
except as provided in Paragraph 11 and Paragraph 12 hereof.
          D. Disability. If you should suffer a Permanent Disability at any
time, the Company may terminate your employment hereunder upon ten (10) or more
days’ prior written notice to you. For purposes of this Agreement, a “Permanent
Disability” shall be deemed to have occurred only when you are qualified for
benefits under the Company’s Long Term Disability Insurance Policy, and in
addition you meet one or both of the following requirements: (i) you are unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) you are, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company. In the event of Permanent
Disability, the Company shall pay to you or your legal representative:
     (i) On the first (1st) and fifteenth (15th) of each month, commencing with
the first day of the seventh (7th) month following such Permanent Disability, a
semi-monthly amount equal to fifty percent (50%) of the monthly base salary you
were receiving at the date of such Permanent Disability under Paragraph 2A
hereof (as adjusted by Paragraph 2B hereof), payable until you attain the age of
65 or die, whichever occurs first; provided, however, that the semi-monthly
amount payable under this Paragraph 8D(i) shall be reduced to the extent of any
payments made to you through any Company-sponsored group long term disability
insurance policy (the “Supplemental LTD Policy”) where the





--------------------------------------------------------------------------------



 



premiums for said Supplemental LTD Policy have either been paid by the Company
or reimbursed to you by the Company, and the first such payment shall include a
lump sum payment in an amount equal to the amount that would have been paid
under this Paragraph 8D(i) had payments hereunder commenced immediately upon the
first day of the first month following your Permanent Disability;
     (ii) A single lump sum payment of any incentive compensation set forth in
Paragraph 2C hereof earned in the fiscal year in which the termination of your
employment occurs, which incentive compensation shall be determined on the basis
of the Company’s operations through June 30 of such fiscal year, shall be
pro-rated through the last day of your employment, and shall be paid within the
time period specified under the terms of the Management Incentive Compensation
Plan; and
     (iii) The Deferred Compensation set forth in Paragraph 2D hereof with
payment of the Monthly Amount delayed until the first day of the seventh (7th)
full calendar month immediately succeeding the month in which the last day of
your employment occurs. However, the first such payment will include the
aggregate of the Monthly Amounts that would have been made during the interim
period, and, therefore, will be equal to seven (7) times the Monthly Amount, and
such payment shall reduce the number of overall payments due under Paragraph 2D
hereof by seven (7). Payments under this Paragraph 8D(iii) shall be made on the
first day of each respective calendar month.
     The Company shall have no further obligations to you under this Agreement
and you shall have no further obligations to the Company under this Agreement
except as provided in Paragraph 11 and Paragraph 12 hereof.





--------------------------------------------------------------------------------



 



          E. Termination by Death. In the event of the termination by your
employment by reason of death, at any time, the Company shall pay to your legal
representative, estate or heirs the following:
     (i) A single lump sum payment of any incentive compensation set forth in
Paragraph 2C hereof earned in the fiscal year in which the termination of your
employment occurs, which incentive compensation shall be determined on the basis
of the Company’s operations through June 30 of such fiscal year, shall be
pro-rated through the last day of your employment, and shall be paid within the
time period specified under the terms of the Management Incentive Compensation
Plan; and
     (ii) The Deferred Compensation as set forth in Paragraph 2D hereof with
payment of the Monthly Amount commencing on the first day of the first calendar
month immediately succeeding the month in which your death occurs, to the
Beneficiary.
The Company shall have no further obligations to you under this Agreement and
you shall have no further obligations to the Company under this Agreement except
as provided in Paragraph 11 and Paragraph 12 hereof.
          F. Termination Upon Expiration of Agreement. If not previously
terminated, this Agreement and your employment with the Company shall be
automatically extended for additional five (5) year periods, unless and until
either party notifies the other, in writing, two years prior to the expiration
of the then-current term of this Agreement. If either party notifies the other
party in writing of the non-renewal of this Agreement two (2) years prior to the
end of this Agreement, you shall be obligated to continue as President and Chief
Executive Officer up to a maximum of six (6) months from the date of such
notification if the Board of Directors so requests.





--------------------------------------------------------------------------------



 



          In the event your employment is terminated through non-renewal of this
Agreement, the Company shall pay you the following:
     (i) A single lump sum payment of two (2) times your then current base
salary set forth in Paragraph 2A hereof (as adjusted by Paragraph 2B hereof)
less a pro-rated adjustment for the portion of your then current base salary
already paid during the two (2) year non-renewal notice period (up to a maximum
of six (6) months). Such payment shall be made on the first day of the seventh
(7th) full calendar month immediately succeeding the month in which the last day
of your employment occurs;
     (ii) A single lump sum payment of any incentive compensation set forth in
Paragraph 2C hereof earned in the fiscal year of the termination of your
employment, which incentive compensation shall be determined on the basis of the
Company’s operations through June 30 of such fiscal year, shall be pro-rated
through the last day of your employment and shall be paid within the time period
specified under the terms of the Management Incentive Compensation Plan;
     (iii) The Deferred Compensation set forth in Paragraph 2D hereof with
payment of the Monthly Amount delayed until the first day of the seventh (7th)
full calendar month immediately succeeding the month in which the last day of
your employment occurs. However, the first such payment will include the
aggregate of the Monthly Amounts that would have been made during the interim
period, and, therefore, will be equal to seven (7) times the Monthly Amount, and
such payment shall reduce the number of overall payments due under Paragraph 2D
hereof by seven (7). Payments under this Paragraph 8F(iii) shall be made on the
first day of each respective calendar month; and





--------------------------------------------------------------------------------



 



     (iv) Continuation of medical benefits for the period you are entitled to
COBRA continuation coverage under Section 4980B of the Code. The Company shall
reimburse you for eighty percent (80%) of any premiums paid by you for such
continuation. Provided, however, no such reimbursement hereunder shall be made
for continuation coverage extending beyond the earlier of (1) the last day of
the second calendar year following the calendar year in which your employment is
terminated or (2) the period for which you are entitled to continuation coverage
under Section 4980B of the Code, and all such reimbursements shall be made in
accordance with the Company’s general policies for reimbursement of expenses,
but in no event later than the last day of the third calendar year following the
calendar year in which your employment is terminated.
The Company shall have no further obligations to you under this Agreement and
you shall have no further obligations to the Company under this Agreement except
as provided in Paragraph 11 and Paragraph 12 hereof.
          G. Events. If any of the following described events occurs during the
term of your employment hereunder, you may terminate your employment hereunder
by written notice to the Company either prior to, or not more than six
(6) months after, the happening of such event. In such event, your employment
hereunder will be terminated effective as of the later of ten (10) days after
the notice or ten (10) days after the event, and the Company shall make to you
the same payments that the Company would have been obligated to make to you
under Paragraph 8A hereof if the Company had terminated your employment
hereunder effective on such date. The events, the occurrence of which shall
permit you to terminate your employment hereunder under this Paragraph 8G, are
as follows:





--------------------------------------------------------------------------------



 



     (i) The removal of you or the election of any other person as the President
and Chief Executive Officer of the Company, provided, however, that you shall
not have approved such removal or such election, in your capacity as a director,
by voting for such removal or such election;
     (ii) Any merger or consolidation by the Company with or into any other
entity or any sale by the Company of substantially all of its assets;
     (iii) Any change of a majority of the directors of the Company occurring
within any thirteen (13) month period, or the acquisition by a single person or
entity or a related group of persons or entities, of shares of any class or
classes of voting stock of the Company representing twenty-five percent (25%) or
more of the total votes entitled to be cast by all of the then outstanding share
of all classes of voting stock of the Company; provided, however, that there
shall be excluded from any such calculation of percentage of ownership all stock
held by any officer of the Company on the effective date of this Agreement;
     (iv) The adoption by the Company of any plan of liquidation providing for
the distribution of all or substantially all of its assets, provided however,
that you shall not have approved the adoption of such plan, in your capacity as
a director, by voting for it; and
     (v) The failure by the Company to observe or comply in any material respect
with any of the provisions of this Agreement, including a material diminution in
your duties, or the assignment to you of duties that are materially inconsistent
with your duties or that materially impair your ability to function as the
President and Chief Executive





--------------------------------------------------------------------------------



 



Officer of the Company if such failure has not been cured within thirty
(30) days after written notice thereof has been given by you to the Company.
          H. No Excess Parachute Payments. Notwithstanding anything to the
contrary contained in this Agreement, if the Company obtains a written opinion
of its tax counsel (“Tax Counsel”) to the effect that there exists a material
possibility that any payment to which you would (but for the application of this
Paragraph 8H) be entitled under this Agreement would (but for such application)
be treated as an “excess parachute payment” (as defined in Section 280G (b) of
the Code), this Agreement shall be amended by reducing the payments to which you
are entitled hereunder, as follows, to the extent necessary so that, in the
opinion of Tax Counsel, there does not exist a material possibility that any
payment to which you are entitled under this Agreement (as so amended) will be
treated as an excess parachute payment: first, the Deferred Compensation (and,
concomitantly, the Monthly Amount), second (if applicable), the amount payable
under Paragraph 8A(i) hereof by virtue of your election under Paragraph 8G
hereof to treat an event described therein as constituting the termination of
your employment, and third, on a pro-rata basis, all other amounts (other than
amounts payable pursuant to Paragraph 4 hereof, which shall in any event be paid
in full) to which you are entitled hereunder.
     9. SOURCE OF PAYMENTS. All payments provided for hereunder shall be paid
from the general funds of the Company. The Company may, but shall not be
required to, make any investment or investments whatsoever, including the
purchase of a life insurance contract or contracts on your life, to provide it
with funds to satisfy its obligations hereunder; provided, however, that neither
you, the Beneficiary, nor any other person or persons shall have any right,
title, or interest whatsoever in or to any such investment or contracts. If the
Company shall elect to purchase a life insurance contract or contracts on your
life to provide the Company with funds





--------------------------------------------------------------------------------



 



to satisfy its obligations hereunder, the Company shall at all times be the sole
and complete owner and beneficiary of such contract or contracts, and shall have
the unrestricted right to use all amounts and to exercise all options and
privileges thereunder without the knowledge or consent of you, the Beneficiary,
nor any other person or persons, it being expressly agreed that neither you, the
Beneficiary, nor any other person or persons shall have any right, title, or
interest whatsoever in or to any such contract or contracts unless expressly
provided otherwise in this Agreement.
     10. ENFORCEMENT OF RIGHTS. Nothing in this Agreement, and no action taken
pursuant to its terms, shall create or be construed to create a trust or escrow
account of any kind, or a fiduciary relationship between the Company and you,
the Beneficiary, or any other person or persons. You, the Beneficiary, and any
other person or persons claiming a right to any payments or interests hereunder
shall rely solely on the unsecured promise of the Company, and nothing herein
shall be construed to give you, the Beneficiary, or any other person or persons
any right, title, interest, or claim in or to any specific asset, fund, reserve,
account, or property of any kind whatsoever owned by the Company or in which the
Company may have any right, title, or interest now or in the future, but you,
the Beneficiary, and any other person or persons shall have the right to enforce
a claim for benefits hereunder against the Company in the same manner as any
unsecured creditor. Notwithstanding anything to the contrary set forth in this
Paragraph 10, the Company has established a so-called “rabbi trust” as described
in the Internal Revenue Service’s Revenue Procedure 92-64, and is permitted to
contribute the amounts necessary for the Company to fund the Deferred
Compensation set forth in Paragraph 2D hereof.
     11. INVENTIONS AND CONFIDENTIAL INFORMATION. As long as you shall be
employed by the Company, you agree promptly to make known to the Company the
existence of any and all creations, inventions, discoveries, and improvements
made or conceived by you,





--------------------------------------------------------------------------------



 



either solely or jointly with others, during the term of this Agreement and for
three (3) years thereafter, and to assign to the Company the full exclusive
right to any and all such creations, inventions, discoveries, and improvements
relating to any subject matter with which the Company is now or shall become
concerned, or relating to any other subject matter if made with the use of the
Company’s time, materials, or facilities. To the fullest extent permitted by
law, any and all of the foregoing creations, inventions, discoveries, and
improvements shall be considered as “work-made-for-hire” and the Company shall
be the owner thereof. You shall, without charge to the Company but at the
Company’s expense, if requested to do so by the Company, to execute,
acknowledge, and deliver all papers, including applications or assignments for
patents, trademarks, and copyrights relating thereto, as may be considered by
the Company to be necessary or desirable to obtain or assign to the Company any
and all patents, trademarks, or copyrights for any and all such creations,
inventions, discoveries, and improvements in any and all countries, and to vest
title thereto in the Company in all such creations, inventions, discoveries, and
improvements as indicated above conceived during your employment by the Company,
and for three (3) years thereafter. You shall not disclose to any third person
any trade secrets or proprietary information of the Company, or use any trade
secrets or proprietary information of the Company in any manner, except in the
pursuit of your duties as an employee of the Company, and you will return to the
Company all materials (whether originals or copies) containing any such trade
secrets or proprietary information (in whatever medium) on termination of your
employment by the Company. The obligations set forth in this Paragraph 11 shall
survive the termination of your employment hereunder.
     12. RESTRICTIVE COVENANT. For a period of three (3) years after the
termination of your employment by the Company, you shall not, in any
geographical location in which there is at that time business conducted by the
Company which was conducted by the





--------------------------------------------------------------------------------



 



Company at the date of such termination, directly or indirectly, own, manage,
operate, control, be employed by, participate in, or be connected in any manner
with, the ownership, management, operation, or control of, any business similar
to or competitive with such business conducted by the Company without the
written consent of the Company; provided, however, that you may have an
ownership interest of up to one percent (1%) in any entity, notwithstanding that
such entity is directly competitive with any business conducted by the Company
at the date of such termination.
     13. LEGAL FEES. The Company shall reimburse you, upon submission by you to
the Company of a statement, for services of any attorney or attorneys of your
choice that you have paid to advise you with regard to this Agreement; provided,
however, that such reimbursement shall not exceed twenty thousand dollars
($20,000) per calendar year beginning with the calendar year 2007. Any such
reimbursement shall be made in accordance with the Company’s general policies
for reimbursement of expenses, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred. The
amount of expenses eligible for reimbursement during one calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year.
     14. ARBITRATION. Any controversy or claim arising out of or relating to
this Agreement, or the breach or asserted breach hereof, shall be settled by
arbitration to be held in New York, New York in accordance with the rules then
obtaining of the American Arbitration Association, and the judgment upon the
award rendered may be entered in any court having jurisdiction thereof. The
arbitrator shall determine which party shall bear the costs of such arbitration,
including attorneys’ fees.
     15. NON-ASSIGNABILITY. Your rights and benefits hereunder are personal to
you, and shall not be alienated, voluntarily or involuntarily, assigned, or
transferred.





--------------------------------------------------------------------------------



 



     16. BINDING EFFECT. This Agreement shall be binding upon the parties
hereto, and their respective assigns, successors, executors, administrators, and
heirs. In the event the Company becomes a party to any merger, consolidation, or
reorganization, this Agreement shall remain in full force and effect as an
obligation of the Company or its successors in interest. None of the payments
provided for by this Agreement shall be subject to seizure for payment of any
debts or judgments against you, the Beneficiary, or any other person or persons,
nor shall you, the Beneficiary, or any other person or persons have any right to
transfer or encumber any right or benefit hereunder.
     17. ENTIRE AGREEMENT. This Agreement, contains the entire agreement
relating to your employment by the Company. It may only be changed by written
agreement signed by the party against whom enforcement of any waiver, change,
modification, extension, deletion, or revocation is sought. The Employment
Contract with Baldwin German Capital Holding GmbH (“BGC”) effective November 1,
2001; the agreement dated September 19, 2001 as amended on February 14, 2003,
May 12, 2003, and February 10, 2004; and our agreement dated August 17, 2005
which was effective as of July 1, 2005 as amended on November 14, 2005, are now
null and void.
     18. DEFERRED COMPENSATION. The portions of this Agreement dealing with
deferred compensation have been prepared with reference to Section 409A of the
Code and should be interpreted and administered in a manner consistent with
Section 409A.
     19. NOTICES. All notices and communications hereunder shall be in writing,
sent by certified or registered mail, return receipt requested, postage prepaid;
by facsimile transmission, time and date of receipt noted thereon; or by
hand-delivery properly receipted. The actual date of receipt as shown by the
receipt therefor shall determine the time at which notice was given. All
payments required hereunder by the Company to you shall be sent postage





--------------------------------------------------------------------------------



 



prepaid, or, at your election, shall be transferred to you electronically to
such bank as you designate in writing to the Company, including designation of
the applicable electronic address. The foregoing items (other than any
electronic transfer to you) shall be addressed as follows (or to such other
address as the Company and you may designate in writing from time to time):

         
 
  To you:   To the Company:
 
  Karl Stephan Puehringer   Baldwin Technology Company, Inc.
 
  51 Phillips Lane   2 Trap Falls Road, Suite 402
 
  Darien, CT 06820   Shelton, CT 06484-0941

     20. LAW TO GOVERN. This Agreement shall be governed by, and construed and
enforced according to, the domestic laws of the State of New York without giving
effect to the principles of conflict of laws.

                                  Very truly yours,    
 
                    AGREED TO AND ACCEPTED:     BALDWIN TECHNOLOGY COMPANY, INC.
 
 
                   
By:
  /s/ Karl Stephan Puehringer       By:   /s/ Ralph R. Whitney, Jr.    
 
                   
 
  Karl Stephan Puehringer           Ralph R. Whitney, Jr.
Chair of the Compensation
Committee of the Board of Directors    

--